Citation Nr: 1119543	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  08-21 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 20 percent for chronic lumbar strain.

3.  Entitlement to a rating in excess of 10 percent for dermatophytosis of both feet. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1966 to April 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Waco, Texas VARO, which in pertinent part denied service connection for PTSD, continued a 0 percent rating for chronic lumbar strain, and a 10 percent rating for dermatophytosis of both feet.  An interim (December 2007) rating decision increased the rating for chronic lumbar strain to 20 percent effective August 18, 2006, the date of the claim for an increased rating.  On his July 2008 Form 9 substantive appeal, the Veteran requested a Travel Board hearing; however, later that month he withdrew the request. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claims.  See 38 C.F.R. § 3.159 (2010).

Regarding the Veteran's claim of service connection for PTSD, that is the specific claim adjudicated by the RO and developed for appellate review.  However, in an interim precedent decision (Clemons v. Shinseki, 23 Vet. App. 1 (2009)), the U.S. Court of Appeals for Veterans Claims held that the scope of a mental health disability claim includes any mental disorder that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record, i.e., that matter(s) of service connection for other psychiatric disability(ies) diagnosed is/are part and parcel of a service connection for a psychiatric disability claim (and that such matter(s) is/are before the Board).  The Veteran has received VA mental health diagnoses of major depressive disorder/major depression; alcohol dependence/alcohol abuse; substance induced mood disorder, depressed type; and antisocial personality traits.  The rating decision on appeal addressed only PTSD.  As the RO has not developed or adjudicated the matter of service connection for a psychiatric disability other than PTSD, this must be done on remand for compliance with Clemons (The issue is characterized accordingly.).

[The Board notes that the Veteran served in combat, and that therefore the July 13, 2010, effective provisions of 38 C.F.R. § 3.304(f)(3) have no applicability in this matter.] 

The RO has denied the Veteran service connection for PTSD on the basis that he lacks a diagnosis of such disability.  While there are numerous assessments of PTSD in his VA treatment records, PTSD has not been diagnosed on formal VA psychiatric examination.  VA examiners in February 2007, April 2007, and December 2007 found that the Veteran's symptoms did not meet DSM-IV criteria for a diagnosis of PTSD; none of the examiners provided a clear explanation of which specific criteria for the diagnosis were lacking.  (They have pointed to delayed onset, malingering, inconsistency in the Veteran's reported history, and failure to endorse "enough symptoms to meet criteria for PTSD".)  Because the medical evidence in this matter appears incomplete (and conflicting) another VA mental health examination is necessary  

Regarding the matters of the ratings for lumbar strain and dermatophytosis of both feet, in April 2011 the Veteran's representative noted that the Veteran contends his disabilities have worsened since his most recent VA examinations in December 2007.  As the reports of those examinations are now quite dated (and because the Veteran is competent to observe a worsening of symptoms), contemporaneous examinations are necessary to assess the current severity of the disabilities.   

Furthermore, the Veteran's representative notes that records of VA treatment the Veteran has received for lumbar strain and dermatophytosis conditions since the December 2007 examinations are outstanding.  A review of the claims file found that the most recent VA treatment records are from December 2007.  Records of any VA treatment he may have received for the disabilities at issue since are constructively of record, are pertinent evidence, and must be secured. 

Accordingly, the case is REMANDED for the following action:

1.  Regarding the matter of service connection for psychiatric disability other than PTSD, the RO/AMC should send the Veteran a letter providing him all VCAA-mandated notice, and afford him and his representative the opportunity to respond.  The RO should arrange for any further development in the matter suggested by his response.

2.  The RO should secure for the record copies of the complete updated (since December 2007) clinical records of any VA treatment the Veteran has received for his back disability or dermatophytosis of the feet.

3.  The RO should then arrange for a skin examination of the Veteran to assess the current severity of his dermatophytosis of the feet.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  The examiner must be provided a copy of the criteria for rating skin disabilities, and the findings reported must be sufficiently detailed to allow for rating under those criteria.  The examiner should explain the rationale for all opinions offered.

4.  The RO should also arrange for an orthopedic examination of the Veteran to assess the current severity of his chronic lumbar strain.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  The examiner must be provided a copy of the criteria for rating spine disabilities, and the findings reported must be sufficiently detailed to allow for rating under those criteria, i.e., note the presence or absence of each symptom in the criteria for ratings above 20 percent (both under the General Formula and based on incapacitating episodes).  The examiner should also comment on the expected impact of the symptoms found on the Veteran's everyday and occupational functions, and must explain the rationale for all opinions offered.

5.  The RO should also arrange for the Veteran to be examined by an appropriate VA psychologist or psychiatrist to determine the nature and likely etiology of his psychiatric disability/disabilities.  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Regarding stressor events in service, the examiner should be advised that it is established that the Veteran served in combat.  Based on examination of the Veteran and review of the record, the examiner should provide an opinion responding to the following:  

(a) Please identify (by medical diagnosis) each of the Veteran's psychiatric disabilities.

(b) Specifically, does the Veteran have PTSD based on the stressor of combat service?  Please discuss the symptoms that support any such diagnosis.  If the Veteran does not meet DSM-IV criteria for a diagnosis of PTSD, the examiner must clearly explain specifically which criteria for the diagnosis are lacking or not met.

(c) As to each and every psychiatric diagnosis other than PTSD, please indicate whether such disability was at least as likely as not (a 50% or better probability) incurred or aggravated in service or was caused or aggravated by the Veteran's service connected disabilities.

The examiner must explain the rationale for all opinions offered.  

6.  The RO should then re-adjudicate the matters on appeal, to encompass all psychiatric diagnoses shown and whether or not the schedular criteria are adequate to rate the lumbar spine disability and dermatophytosis of the feet (and if not, to consider applicability of 38 C.F.R. § 3.321).  If any claim remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

